TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00430-CV



                                  Kevin Bierwirth, Appellant

                                               v.

             Federal National Mortgage Association a/k/a Fannie Mae, Appellee



         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 12-0132-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                           MEMORANDUM OPINION

PER CURIAM

               Kevin Bierwirth provided this Court with notice of his filing for bankruptcy

(In re: Kevin L. Bierwirth, United States Bankruptcy Court, Western District of Texas,

Austin Division, Chapter 7, Cause No. 13-11730D). Accordingly, this appeal is stayed. See

11 U.S.C. § 362(a); Tex. R. App. P. 8.2. Any party may file a motion to reinstate upon the

occurrence of an event that allows the appeal to proceed. See Tex. R. App. P. 8.3(a).



Before Justices Puryear, Pemberton, and Rose

Bankruptcy

Filed: October 24, 2013